DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 10 October 2019. The references have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer readable storage medium that has not limited to not include non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. As the 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the known geolocation method in that the reception date on which the radio signal is received by the reference station and the distance between the tested position and the reference station are not taken into consideration and in which, on each iteration, the new scanning zone (23, 26) is defined in the step h) as equal to the location subzone (22, 27) selected in the step f) augmented by a margin completely surrounding the location subzone (22, 27) and whose width is greater than the scanning granularity; Referring to Claim 11, the prior art of record does not disclose nor suggest it be an obvious modification wherein the subdivision being also configured to define a new scanning granularity lower than the scanning granularity, the 157412.00101/122055996v. 1Application No. Unassigned8DocketNo.: 157412.00101Amendment dated October 10, 2019First Preliminary Amendmentgeolocation device being configured to iteratively geolocate the signal-transmitting device from the scanning zones and the granularity defined iteratively by the scanning zone definition module and the subdivision module, and in which, on each iteration, the new scanning zone (23, 26) is defined as equal to the location subzone (22, 27) selected by the subzone selection module augmented by a margin completely surrounding the location subzone (22, 27) and whose width is greater than the scanning granularity.
Claims 2-10 and 13-20 are dependent on Claim 1 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2012/0313820 and 2018/0004178 are considered examples of the state of the art, however, neither reference alone or in combination with one another teach the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646